Dismissed and Memorandum Opinion filed April 10, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00032-CV

                         HENRY SIMPSON, Appellant

                                        V.
        TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Appellee

                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 67239I

                 MEMORANDUM                     OPINION


      On January 10, 2014, appellant filed a notice of appeal attempting to appeal
the trial court’s order denying “Plaintiff’s Second Traditional and No Evidence
Motion for Summary Judgment.” Absent certain exceptions that do not apply in
this case, an appellate court does not have jurisdiction to hear denied motions for
summary judgment on appeal. Ackermann v. Vordenbaum, 403 S.W.2d 362, 365
(Tex.1966); William Marsh Rice Univ. v. Coleman, 291 S.W.3d 43, 45 (Tex.
App.—Houston [14th Dist.] 2009, pet. dism’d); see also Tex. Civ. Prac. & Rem.
Code Ann. § 51.014.

      On March 19, 2014, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant filed no response.

      The appeal is ordered dismissed.



                                              PER CURIAM



Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                          2